Citation Nr: 0610868	
Decision Date: 04/17/06    Archive Date: 04/26/06

DOCKET NO.  04-22 753	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Philadelphia, Pennsylvania


THE ISSUES

1.  Entitlement to service connection for bilateral hearing 
loss.

2.  Entitlement to service connection for bilateral tinnitus.

3.  Entitlement to service connection for headaches, 
secondary to bilateral hearing loss.


REPRESENTATION

Appellant represented by:	Berks County Department of 
Veterans Affairs


ATTORNEY FOR THE BOARD

K.A. Kennerly, Associate Counsel
INTRODUCTION

The veteran served on active duty from December 20, 1978 to 
May 25, 1979, and on Active Duty for Training (ACDUTRA) from 
August 11, 1979 to August 25, 1979 and from February 10, 1980 
to February 24, 1980.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a February 2003 rating decision of the 
Philadelphia, Pennsylvania Regional Office (RO) of the 
Department of Veterans Affairs (VA), which denied the 
veteran's claims.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the veteran 
if further action is required on his part.


REMAND

After a thorough review of the veteran's claims folder, the 
Board finds that a remand is necessary in order to provide 
the veteran with VA medical examinations.

As the Court of Appeals for Veterans Claims (Court) explained 
in Colvin v. Derwinski, 1 Vet.App. 171, 175 (1991), the Board 
may consider only independent medical evidence to support its 
findings.  The Court went on to say that, if the medical 
evidence of record is insufficient, the Board is free to 
supplement the record by seeking an advisory opinion, 
ordering a medical examination or citing recognized medical 
treatises in its decisions that clearly support its ultimate 
conclusions.  Colvin at 175.  For the reasons described 
below, the veteran's claims must be remanded for initial VA 
examinations.

The veteran's service medical records indicated that he was 
provided with two hearing examinations on August 29, 1978.  
The examinations recorded the veteran's hearing at the 500, 
1000, 2000, 3000 and 4000 decibel levels.  The first 
examination recorded the veteran's right ear at the 
corresponding values above as 10, 15, 15, 10 and 10.  The 
left ear was recorded as 35, 25, 20, 15 and 10.  The second 
examination indicated that the veteran's right ear values 
were 25, 25, 30, 20 and 20.  The veteran's left ear values 
were 50, 60, 45, 30 and 30.  These two tests reveal 
distinctly different values.  There is some indication of 
decreased hearing acuity from the first examination, and 
significantly more hearing loss on the second.  The final in-
service examination, performed in July 1981 revealed right 
ear hearing values of 30, 30, 25, 25 and 25 and left ear 
hearing values of 35, 30, 30, 25 and 25.  Regardless of which 
August 1978 examination is used for comparison, evidence 
exists of a decrease in hearing acuity.  Since the veteran 
has not been provided VA examinations, he must be afforded 
such to determine the nature and etiology of his hearing 
loss, whether his current tinnitus is related to noise 
exposure in service and whether his claimed headaches are 
secondary to his bilateral hearing loss.

Under the circumstances described above, additional 
development of the veteran's claims must be accomplished.  
Accordingly, this case is REMANDED to the Appeals Management 
Center (AMC) for the following:

1.  Schedule the veteran for a VA 
audiological examination to determine 
the nature and likely etiology of his 
claimed bilateral hearing loss and 
tinnitus.  The claims folder, to include 
all evidence added to the record and a 
copy of this REMAND should be made 
available to the examiner in conjunction 
with the examination.  The examiner 
should specifically address the 
consultation in the service medical 
records dated September 1981 and the 
audiograms dated in August 1978 and 
April 1979.  All opinions expressed 
should be supported by reference to 
pertinent evidence and should include 
responses to the following questions:

a.  For each current disorder, state a 
medical opinion as to the time of 
initial onset of the disorder.

b.  If the time of onset of any of the 
veteran's current hearing disorder(s) 
was prior to his active service 
(December 1978 through May 1979), 
respond to each of the following 
questions: 

(1)  Was there an increase in the 
severity of disability from 
December 1978 to May 1979; and (2)  
If there was an increase in the 
severity of disability, was the 
increase beyond the natural 
progress of the disorder?

c.  Otherwise, state whether any hearing disorders 
are related to a disease or injury during active 
duty.

It would be helpful if the physician 
would use the following language in his 
or her opinion, as may be appropriate: 
"more likely than not" (meaning 
likelihood greater than 50%), "at least 
as likely as not" (meaning likelihood 
of at least 50%), or "less likely than 
not" or "unlikely" (meaning that there 
is less than 50% likelihood).

The term "at least as likely as not" 
does not mean "within the realm of 
medical possibility."  Rather, it means 
that the weight of medical evidence both 
for and against a conclusion is so 
evenly divided that it is as medically 
sound to find in favor of that 
conclusion as it is to find against it.  
The complete rationale for all opinions 
expressed should be provided.

2.  Schedule the veteran for a VA 
examination to determine the nature and 
likely etiology of his headaches.  The 
claims folder, to include all evidence 
added to the record and a copy of this 
REMAND should be made available to the 
examiner in conjunction with the 
examination.  All opinions expressed 
should be supported by reference to 
pertinent evidence and should include 
responses to the following questions:

The examiner should determine whether 
the veteran suffers from headaches, and 
if so, whether any such condition is 
related to a disease or injury during 
active duty or related to any diagnosed 
hearing disorder from service.

It would be helpful if the physician 
would use the following language in his 
or her opinion, as may be appropriate: 
"more likely than not" (meaning 
likelihood greater than 50%), "at least 
as likely as not" (meaning likelihood 
of at least 50%), or "less likely than 
not" or "unlikely" (meaning that there 
is less than 50% likelihood).

The term "at least as likely as not" 
does not mean "within the realm of 
medical possibility." Rather, it means 
that the weight of medical evidence both 
for and against a conclusion is so 
evenly divided that it is as medically 
sound to find in favor of that 
conclusion as it is to find against it. 
The complete rationale for all opinions 
expressed should be provided.

3.  After completion of the foregoing, 
and after undertaking any further 
development deemed warranted by the 
record, the claims should be 
readjudicated.  In the event that the 
claims are not resolved to the 
satisfaction of the veteran, he should be 
furnished a Supplemental Statement of the 
Case regarding service connection for 
bilateral hearing loss, tinnitus and 
headaches that includes all additional 
applicable laws and regulations, and the 
reason for the decision.  The veteran 
must be given the opportunity to respond 
thereto.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

No action is required of the appellant until further notice.  
However, the Board takes this opportunity to advise the 
appellant that the conduct of the efforts as directed in this 
remand, as well as any other development deemed necessary, is 
needed for a comprehensive and correct adjudication of his 
claim.  His cooperation in VA's efforts to develop his claim, 
including reporting for any scheduled VA examination, is both 
critical and appreciated.  The appellant is also advised that 
failure to report for any scheduled examination may result in 
the denial of a claim.  See 38 C.F.R. § 3.655 (2005).  

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).


_________________________________________________
MICHELLE L. KANE
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2005).


